Citation Nr: 0705310	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  05-17 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an earlier effective date prior to May 1, 
2003 for payment of Dependency and Indemnity Compensation 
benefits.

2.  Entitlement to service connection for post-traumatic 
stress disorder for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The late veteran served on active duty from July 1966 to May 
1968.  The appellant is his surviving widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, granted the 
appellant Dependency and Indemnity Compensation (DIC) 
benefits effective May 1, 2003, after determining that the 
veteran's cause of death was related to his period of active 
service.  The appellant is appealing the effective date 
assigned.  She also contends that the grant of service 
connection for the veteran's cause of death should have been 
on the basis of his post-traumatic stress disorder (PTSD), 
and that because the veteran's PTSD had rendered him totally 
disabled for several years immediately prior to his death in 
April 2003, she should therefore be awarded accrued benefits 
on that basis.


FINDINGS OF FACT

1.  The veteran died in April 2003 of cardio-respiratory 
arrest secondary to service-incurred hypertensive heart 
disease.

2.  The veteran's widow filed a claim for DIC benefits that 
was received by VA in November 2003.

3.  During the veteran's lifetime, service connection had not 
been established for any disabilities.

4.  The decedent had no claims for VA compensation benefits 
that were pending when he died in April 2003.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 1, 2003 for 
payment of DIC benefits have been met.  38 U.S.C.A. § 
5110(d)(1) (West Supp. 2005); 38 C.F.R. § 3.400(c)(2) (2006).

2.  The requirements for service connection for PTSD for 
accrued benefits purposes are not met.  38 U.S.C.A. § 5121 
(West Supp. 2005); 38 C.F.R. § 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  In this case, the 
appellant's claim for DIC benefits was received in November 
2003.  She was notified of the provisions of the VCAA in 
correspondence dated in January 2004 and April 2004.  Her 
claims for DIC benefits and Chapter 35 Dependents' 
Educational Assistance were thereafter granted in an October 
2004 rating decision, which assigned an effective date of May 
1, 2003, for the award of DIC payments. 

To the extent that the appellant now seeks an earlier 
effective date for the award of DIC payments as well as 
accrued benefits, the Board finds that all evidence and 
information necessary to substantiate these claims are a part 
of the record, in that all official documents relating to the 
date of the veteran's death, as well as all documents 
relating to the time on which the appellant filed her claim 
for DIC benefits, and any documents relating to any pending 
claim that may have been filed by the veteran for VA 
compensation benefits have been associated with the claims 
folder.  To this extent, the appellant has been notified of 
VA's efforts to assist her. (See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).)  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating her claims.  
For these reasons, further development is not necessary to 
meet the requirements of 38 U.S.C.A. §§ 5103 and 5103A.  The 
Board finds the available evidence is sufficient for an 
adequate determination of all issues currently on appeal.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which discussed the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As stated 
above, full compliance with VCAA has been accomplished 
regarding the issue of accrued benefits.  Because the accrued 
benefits claim is being denied for lack of a pending claim 
from the late veteran for VA compensation benefits at the 
time of his death, this issue turns on simple application of 
the law and therefore any other VCAA notice requirements are 
not applicable.  With regard to the earlier effective date 
claim, this issue turns entirely upon the procedural record 
(i.e., when the appellant filed her claim for DIC benefits 
relative to the date of the veteran's death).  As there is 
nothing further that could be added to the record to change 
these facts, to move forward with the adjudication of this 
claim would not cause any prejudice to the veteran.



(a.)  Entitlement to an earlier effective date prior to May 
1, 2003 for payment of Dependency and Indemnity Compensation 
benefits.

By rating action of October 2004, the appellant was granted 
service connection for the veteran's cause of death.  The 
veteran's official death certificate shows that he died on 
April [redacted], 2003 of cardio-respiratory arrest that was 
secondary to hypertensive heart disease.  The RO determined 
that the veteran's hypertensive heart disease was associated 
with nephritis with onset beginning in service (as shown in 
his service medical records) and allowed the appellant's 
claim for DIC benefits on this basis.  The appellant argues 
that service connection for the veteran's cause of death 
should have been awarded on the basis of PTSD due to combat 
in service, as she believes that the veteran was totally 
disabled by PTSD in the last few years of his life and that 
his PTSD played a greater role in causing his death.  The 
Board states that the appellant's contentions in this regard 
are mooted by the RO's decision to grant the basic benefit of 
Dependency and Indemnity Compensation, in which the RO has 
already determined that the veteran's cause of death was 
related to military service.  Notwithstanding the absence of 
any objective medical evidence firmly linking the veteran's 
cause of death to PTSD, there would be no additional benefit 
conferred upon the appellant if the medical basis of her 
award of DIC benefits was changed to accommodate her 
contentions.

The procedural facts of this case are not in dispute with 
respect to the DIC claim.  The veteran's official death 
certificate establishes the date of his death as April [redacted], 
2003.  The appellant filed her claim for DIC benefits in 
November 2003.  Effective dates for awards of service-
connected death benefits after separation from active duty 
are governed by 38 U.S.C.A. § 5110(d)(1) and 38 C.F.R. 
§ 3.400(c)(2) (2006), which provide for the assignment of an 
effective date of the first day of the month in which the 
veteran's death occurred if the claim is received within one 
year after the date of death; otherwise, the date of receipt 
of the claim.  The facts establish that the appellant's claim 
for DIC benefits was received well within one year following 
the veteran's death in April 2003.  However, the October 2004 
rating decision only granted payments to commence on May 1, 
2003.  Therefore, to correct this error in application of the 
law, an earlier effective date of April 1, 2003 for payment 
of DIC benefits is granted.  There is no other factual basis 
to allow for an effective date for payment of DIC benefits 
prior to April 1, 2003. 

(b.)  Entitlement to service connection for PTSD for purposes 
of accrued benefits.

The appellant contends, essentially, that because the veteran 
suffered from combat-induced PTSD that rendered him 
completely unemployable for several years immediately 
preceding his death in April 2003, she should be granted 
accrued benefits for VA compensation that she believes was 
due the veteran for those years in which he was totally 
disabled by PTSD.  

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
veteran died.  38 U.S.C.A. § 5121 (West Supp. 2005); 38 
C.F.R. § 3.1000 (2006).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) concluded that for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Id. at 1300.  

In the present case, the late veteran's claims file shows 
that at the time of his death in April 2003, there were no 
claims that had been filed by him for VA compensation 
benefits that were pending or in appellate status.  During 
the veteran's lifetime, service connection had not been 
established for any disabilities.  Therefore, as the crucial 
element of the deceased veteran having a pending claim before 
VA at the time of his death has not been established, his 
surviving spouse's claim for service connection for PTSD for 
purposes of accrued benefits is without any basis as she has 
no claim upon which to derive her own application.  See 
Zevalkink, supra.  The relevant facts are not in dispute.  It 
is the law, not the evidence, which is dispositive of this 
claim.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
claim of entitlement to service connection for PTSD for 
purposes of accrued benefits is thus denied.


ORDER

An effective date of April 1, 2003, for payment of DIC 
benefits is granted.

Service connection for PTSD for purposes of accrued benefits 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


